*872ORDER
Considering the Motion to Accept Resignation From the Practice of Law in Lieu of Continuation of Disciplinary Proceedings,
IT IS ORDERED that the resignation of Nel F. Vezina from the Louisiana State Bar Association is hereby accepted with the condition that he not seek readmission in this state or in any other state.
IT IS FURTHER ORDERED that respondent bear all costs and expenses of these proceedings in accordance with Supreme Court Rule XIX, § 10 .1. '
KIMBALL, J. not on panel. Rule IV, Part II, § 3.
/s/ Jeannette Theriot Knoll Justice, Supreme Court of Louisiana